                                          Case 4:20-cv-04597-PJH Document 34 Filed 12/23/20 Page 1 of 22




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      LUIS PADILLA,
                                                                                         Case No. 20-cv-04597-PJH
                                  8                    Plaintiff,

                                  9              v.                                      ORDER DENYING MOTION TO
                                                                                         DISMISS
                                  10     CITY OF RICHMOND,
                                                                                         Re: Dkt. No. 18
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Defendant City of Richmond’s (“defendant” or “the City”) motion to dismiss came
                                  15   on for hearing before this court on December 9, 2020. Plaintiff Luis Padilla (“plaintiff”)
                                  16   appeared through his counsel, Tashayla Billington. Defendant appeared through its
                                  17   counsel, Jesse Maddox, Lisa Charbonneau, and Bruce Soublet. Having read the parties’
                                  18   papers and carefully considered their arguments and the relevant legal authority, and
                                  19   good cause appearing, the court hereby rules as follows.
                                  20                                          BACKGROUND
                                  21          On July 10, 2020, plaintiff filed a putative collective action complaint alleging a
                                  22   single claim for violation of section 7 of the Fair Labor Standards Act (“FLSA”), 29 U.S.C.
                                  23   § 207. Dkt. 1. On July 13, 2020, counsel for plaintiff filed sixty-one individual consent
                                  24   affidavits pursuant to 29 U.S.C. § 216(b). Dkt. 7. On September 8, 2020, plaintiff filed a
                                  25   first amended complaint (“FAC”) alleging the same violation of section 7. Dkt. 16.
                                  26          Plaintiff and the other putative members of this collective action are fire trainees,
                                  27   fire fighters, fire engineer fire captains, fire inspectors, and deputy fire marshals
                                  28   (collectively, “firefighters”) employed by defendant. FAC ¶ 15. Plaintiff and the
                                            Case 4:20-cv-04597-PJH Document 34 Filed 12/23/20 Page 2 of 22




                                  1    firefighters are members of the International Association of Firefighters, Local 188 (“Local

                                  2    188”) and the terms and conditions of employment of Local 188 members by the City are

                                  3    governed by a memorandum of understanding (“MOU”) agreed to by Local 188 and

                                  4    defendant. Id. ¶¶ 14, 16.

                                  5            Local 188 members are assigned work schedules consisting of 48 hours on duty,

                                  6    followed by 96 hours off duty, referred to as the 56-hour workweek. Id. ¶ 18. In addition

                                  7    to their base salary, defendant compensates firefighters working a 56-hour workweek

                                  8    with monetary compensation in lieu of paid idle holidays (the “holiday-in-lieu payments”).

                                  9    Id. ¶ 19. Thus, firefighters are paid for each of the City’s thirteen holidays at a rate of

                                  10   twelve hours per holiday and the holiday-in-lieu pay is paid in two annual lump sum

                                  11   payments. Id. Additionally, defendant provides monetary compensation in lieu of

                                  12   contributing towards the City’s health insurance (the “cash-in-lieu payments”). Id. ¶ 22.
Northern District of California
 United States District Court




                                  13   Both the holiday-in-lieu payments and the cash-in-lieu payments are treated as wages for

                                  14   the purpose of applicable tax withholdings. Id. ¶¶ 20, 23.

                                  15           Plaintiff alleges that defendant suffered or permitted him to work hours beyond the

                                  16   statutory overtime thresholds, triggering defendant’s obligation to pay plaintiff overtime

                                  17   compensation as required by the FLSA. Id. ¶ 25. Plaintiff further alleges that defendant

                                  18   impermissibly excluded the holiday-in-lieu pay and the cash-in-lieu pay remuneration

                                  19   from the “regular rate” of pay. Id. ¶ 27. Defendant also failed to pay plaintiff for cashed

                                  20   out compensatory time off at the “regular rate” of pay as required by 29 U.S.C.

                                  21   § 207(o)(3)–(4). Id. ¶ 28.

                                  22           Defendant moves to dismiss plaintiff’s claim pursuant to Rule 12(b)(6) only with

                                  23   respect to the holiday-in-lieu compensation. Dkt. 18.

                                  24                                           DISCUSSION

                                  25   A.      Legal Standard

                                  26           A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests for the

                                  27   legal sufficiency of the claims alleged in the complaint. Ileto v. Glock Inc., 349 F.3d 1191,

                                  28   1199–1200 (9th Cir. 2003). Under Federal Rule of Civil Procedure 8, which requires that
                                                                                      2
                                          Case 4:20-cv-04597-PJH Document 34 Filed 12/23/20 Page 3 of 22




                                  1    a complaint include a “short and plain statement of the claim showing that the pleader is

                                  2    entitled to relief,” Fed. R. Civ. P. 8(a)(2), a complaint may be dismissed under Rule

                                  3    12(b)(6) if the plaintiff fails to state a cognizable legal theory, or has not alleged sufficient

                                  4    facts to support a cognizable legal theory. Somers v. Apple, Inc., 729 F.3d 953, 959 (9th

                                  5    Cir. 2013).

                                  6           While the court is to accept as true all the factual allegations in the complaint,

                                  7    legally conclusory statements, not supported by actual factual allegations, need not be

                                  8    accepted. Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009). The complaint must proffer

                                  9    sufficient facts to state a claim for relief that is plausible on its face. Bell Atl. Corp. v.

                                  10   Twombly, 550 U.S. 544, 555, 558–59 (2007).

                                  11          “A claim has facial plausibility when the plaintiff pleads factual content that allows

                                  12   the court to draw the reasonable inference that the defendant is liable for the misconduct
Northern District of California
 United States District Court




                                  13   alleged.” Iqbal, 556 U.S. at 678. “[W]here the well-pleaded facts do not permit the court

                                  14   to infer more than the mere possibility of misconduct, the complaint has alleged—but it

                                  15   has not ‘show[n]’—‘that the pleader is entitled to relief.’” Id. at 679 (quoting Fed. R. Civ.

                                  16   P. 8(a)(2)). Where dismissal is warranted, it is generally without prejudice, unless it is

                                  17   clear the complaint cannot be saved by any amendment. In re Daou Sys., Inc., 411 F.3d

                                  18   1006, 1013 (9th Cir. 2005).

                                  19          Review is generally limited to the contents of the complaint, although the court can

                                  20   also consider documents “whose contents are alleged in a complaint and whose

                                  21   authenticity no party questions, but which are not physically attached to the plaintiff’s

                                  22   pleading.” Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005) (quoting In re Silicon

                                  23   Graphics Inc. Sec. Litig., 183 F.3d 970, 986 (9th Cir. 1999), superseded by statute on

                                  24   other grounds as stated in In re Quality Sys., Inc. Sec. Litig., 865 F.3d 1130 (9th Cir.

                                  25   2017)); see also Sanders v. Brown, 504 F.3d 903, 910 (9th Cir. 2007) (“[A] court can

                                  26   consider a document on which the complaint relies if the document is central to the

                                  27   plaintiff’s claim, and no party questions the authenticity of the document.” (citation

                                  28   omitted)). The court may also consider matters that are properly the subject of judicial
                                                                                        3
                                            Case 4:20-cv-04597-PJH Document 34 Filed 12/23/20 Page 4 of 22




                                  1    notice, Lee v. City of Los Angeles, 250 F.3d 668, 688–89 (9th Cir. 2001), and exhibits

                                  2    attached to the complaint, Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d

                                  3    1542, 1555 n.19 (9th Cir. 1989).

                                  4    B.      Analysis

                                  5            Section 7 of the FLSA, codified at title 29 U.S.C. § 207, generally requires

                                  6    employers to pay overtime to their non-exempt employees for hours worked in excess of

                                  7    forty hours in a workweek at a rate that is at least one-and-a-half times the “regular rate”

                                  8    at which he or she is employed. 29 U.S.C. § 207(a)(1). The “regular rate” must include

                                  9    “all remuneration for employment paid to, or on behalf of, the employee.” 29 U.S.C.

                                  10   § 207(e). The statute expressly excludes certain types of compensation, including as

                                  11   relevant here:

                                  12
Northern District of California




                                                      payments made for occasional periods when no work is
 United States District Court




                                                      performed due to vacation, holiday, illness, failure of the
                                  13                  employer to provide sufficient work, or other similar cause;
                                                      reasonable payments for traveling expenses, or other
                                  14                  expenses, incurred by an employee in the furtherance of his
                                                      employer’s interests and properly reimbursable by the
                                  15                  employer; and other similar payments to an employee which
                                                      are not made as compensation for his hours of employment.
                                  16

                                  17   29 U.S.C. § 207(e)(2).

                                  18           The City, as plaintiff’s employer, bears the burden to show that a particular

                                  19   exemption applies. Idaho Sheet Metal Workers, Inc. v. Wirtz, 383 U.S. 190, 206 (1996)

                                  20   (citing Arnold v. Ben Kanowsky, Inc., 361 U.S. 388 (1960)). Prior Ninth Circuit opinions

                                  21   have held that the FLSA’s exemptions “are to be narrowly construed against the

                                  22   employers seeking to assert them.” Cleveland v. City of Los Angeles, 420 F.3d 981, 988

                                  23   (9th Cir. 2005) (quoting Arnold, 361 U.S. at 392). However, in Encino Motorcars, LLC v.

                                  24   Navarro (“Encino II”), 138 S. Ct. 1134, 1142 (2018), the Supreme Court rejected this

                                  25   interpretation “as a useful guidepost for interpreting the FLSA.” Instead, “[b]ecause the

                                  26   FLSA gives no ‘textual indication’ that its exemptions should be construed narrowly,

                                  27   ‘there is no reason to give [them] anything other than a fair . . . interpretation.’” Id.

                                  28   (second alteration in original) (citation omitted).
                                                                                       4
                                          Case 4:20-cv-04597-PJH Document 34 Filed 12/23/20 Page 5 of 22




                                  1           Here, defendant argues that section 207(e)(2) of the FLSA provides the relevant

                                  2    exemption from the regular rate that permits it to exclude the holiday-in-lieu pay. Mtn. at

                                  3    4. Defendant advances two arguments regarding the exemption; first, the plain language

                                  4    of the FLSA excludes the holiday-in-lieu pay and second, to the extent that the statutory

                                  5    language is ambiguous, recent Department of Labor (“DOL”) guidance confirms that the

                                  6    statute excludes the holiday-in-lieu pay from the regular rate. Id. at 4–5.

                                  7           Thus, the court first considers whether the plain language of either the first or third

                                  8    clauses of section 207(e)(2) are ambiguous. If the statute is unambiguous, then the

                                  9    court’s inquiry begins and ends with the statute. Encino Motorcars, LLC v. Navarro

                                  10   (“Encino I”), 136 S. Ct. 2117, 2124–25 (2016) (citing Chevron U.S.A. Inc. v. Nat. Res.

                                  11   Def. Council, Inc., 467 U.S. 837, 842 (1984)). Conversely, if the statute is ambiguous,

                                  12   then the court must consider DOL’s interpretation and determine what level of deference
Northern District of California
 United States District Court




                                  13   applies to such interpretation.

                                  14          1.     Whether the Plain Language of Section 207 is Ambiguous

                                  15                 a.     Section 207(e)(2)—First Clause

                                  16          The first clause of section 207(e)(2) permits an employer to exclude from the

                                  17   regular rate “payments made for occasional periods when no work is performed due to

                                  18   vacation, holiday, illness, failure of the employer to provide sufficient work, or other

                                  19   similar cause . . . .” 29 U.S.C. § 207(e)(2).

                                  20          Both parties contend that the plain language of the first clause supports their

                                  21   argument. Defendant asserts that the holiday-in-lieu pay is payment “due to” holiday

                                  22   because the amount of plaintiff’s holiday pay does not vary due to his absence or

                                  23   overtime work. Mtn. at 4. The sole determining factor in the amount of holiday pay is the

                                  24   number of City-recognized holidays per year. Id. If the City recognized more or fewer

                                  25   holidays, plaintiff’s holiday pay would rise or fall accordingly, regardless of hours of work

                                  26   or work schedules. Reply at 6.

                                  27          Plaintiff responds that he works his regularly assigned schedule regardless of any

                                  28   holidays; in other words, whether plaintiff works a holiday is a function of his schedule.
                                                                                       5
                                          Case 4:20-cv-04597-PJH Document 34 Filed 12/23/20 Page 6 of 22




                                  1    Opp. at 5. Because of the schedule, the holiday-in-lieu pay is completely divorced from

                                  2    any non-work hours or idle time. Id. at 6. According to plaintiff, there is no connection

                                  3    between the holiday-in-lieu pay and any time when no work is performed as required by

                                  4    section 207(e)(2). Id.

                                  5           The FLSA does not define the terms in section 207(e)(2) and therefore the terms

                                  6    are defined by their ordinary meaning. Encino II, 138 S. Ct. at 1140 (citing Taniguchi v.

                                  7    Kan Pac. Saipan, Ltd., 566 U.S. 560, 566 (2012)). Section 7(e)(2) was originally enacted

                                  8    as part of the October 1949 amendments to the FLSA. Pub. L. No. 81-393, ch. 736, § 7,

                                  9    63 Stat. 910, 914 (1949); see also Regular Rate Under the Fair Labor Standards Act, 84

                                  10   Fed. Reg. 68,736, 68,738 (Dec. 16, 2019) (describing the October 1949 amendments).

                                  11   As defined around the time of enactment the term, “Occasional” means “acting, met with,

                                  12   or occurring now and then; casual; incidental; also, infrequent.” Webster’s Collegiate
Northern District of California
 United States District Court




                                  13   Dictionary 686 (G. & C. Merriam Co. 5th ed. 1942). “Due to” means “caused by; owing

                                  14   to.” Webster’s New World Dictionary 232 (David B. Guralnik ed., 1956).

                                  15          With those definitions in mind, defendant’s reading of the statute runs into two

                                  16   hurdles. First, plaintiff alleges that he works a fire suppression schedule set in advance

                                  17   such that he works 48 hours on duty followed by 96 hours off duty. FAC ¶ 18. His

                                  18   periods of non-work are not incidental or infrequent, that is, the 96 hours off duty are not

                                  19   occasional. Second, the phrase “periods when no work is performed due to . . . holiday”

                                  20   requires that the periods of non-work are caused by or owing to a holiday. Again,

                                  21   because plaintiff alleges that his periods of non-work, i.e., his 96 hours off duty, are set in

                                  22   advance, it is not immediately obvious that the periods of non-work are attributable to a

                                  23   holiday, as opposed to his schedule. While the amount of the payment is tied to the

                                  24   number of holidays recognized by the City, the period of non-work is not tied to the

                                  25   holiday.

                                  26          At the same time, plaintiff’s interpretation is not entirely supported by the plain

                                  27   language of the statute either. Plaintiff contends that the holiday-in-lieu pay bears no

                                  28   meaningful connection to non-work hours or idle time. Opp. at 4. Yet, the FLSA’s
                                                                                      6
                                          Case 4:20-cv-04597-PJH Document 34 Filed 12/23/20 Page 7 of 22




                                  1    exemption clearly requires a causal connection between the compensation for the period

                                  2    of non-work and a holiday. In that sense, defendant’s interpretation of the statute is

                                  3    plausible; the reason the firefighters receive any holiday-in-lieu payment is because they

                                  4    may be required to work on a holiday and the amount of the pay is determined entirely on

                                  5    the number of holidays authorized by the City.

                                  6           This conflicting interpretation indicates that the first clause of section 207(e)(2) is

                                  7    ambiguous as applied to the facts of this case. Several district courts in California have

                                  8    addressed holiday-in-lieu payments in the past decade and those opinions agree that the

                                  9    plain language of the statute is ambiguous. See, e.g., McKinnon v. City of Merced, 2018

                                  10   WL 6601900, at *4 (E.D. Cal. Dec. 17, 2018) (finding that plaintiffs’ holiday pay received

                                  11   did not squarely fall in section 207(e)(2)’s exemption).

                                  12          Lewis v. County of Colusa, 2018 WL 1605754 (E.D. Cal. Apr. 3, 2018), is
Northern District of California
 United States District Court




                                  13   instructive. There, the defendant county made biannual lump-sum holiday-in-lieu

                                  14   payments to safety officers and dispatchers. Id. at *1. The court read the collective

                                  15   bargaining agreement as suggesting that “if a safety officer or dispatcher [did] not work

                                  16   on a holiday, it [was] either because she [was] not scheduled to work on that day or

                                  17   because she decided to take vacation or leave time—in other words, not ‘due to’ the

                                  18   holiday per se.” Id. at *2. “The holiday in-lieu payments, which are the same whether the

                                  19   employee happens to work on the holiday or not, thus bear no real relation to any idle

                                  20   time.” Id. (citing 29 C.F.R. § 778.219(a)). The court denied defendant’s motion for

                                  21   summary judgment, reasoning that “it is at least as plausible that safety officers and

                                  22   dispatchers are compensated biannually for the inconvenience of working a schedule in

                                  23   which they are not entitled to holidays off as it is that they are for ‘occasional periods

                                  24   when’ they are ‘not at work due to . . . holiday.’” Id. at *3 (alteration in original) (quoting

                                  25   29 C.F.R. § 778.218(a)).

                                  26          Defendant would distinguish Lewis for three reasons. First, defendant asserts the

                                  27   payment structure is not the same as plaintiff’s holiday-in-lieu pay benefit. Reply at 16.

                                  28   Second, Lewis relied on the concept of paid idle time in 29 C.F.R. § 778.219(a), which
                                                                                       7
                                             Case 4:20-cv-04597-PJH Document 34 Filed 12/23/20 Page 8 of 22




                                  1    DOL has since removed from the regulations. Id. Third, the City asserts that Lewis relies

                                  2    on Ninth Circuit authority that was overruled by the Supreme Court in Encino II for the

                                  3    proposition that two equally plausible claims must be decided in favor of the employee.

                                  4    Id.

                                  5             Those contentions are unpersuasive. First, the factual distinctions1 between this

                                  6    case and Lewis do not detract from the Lewis court’s reasoning that “if a [firefighter] does

                                  7    not work on a holiday, it is either because she is not scheduled to work on that day or

                                  8    because she decided to take vacation or leave time—in other words, not ‘due to’ the

                                  9    holiday per se.” 2018 WL 1605754, at *2. Second, while Lewis relied on the concept of

                                  10   idle time—a concept that has since been omitted from section 778.219—it also construed

                                  11   the statutory phrase “due to” and did not rely solely on the regulatory interpretation.

                                  12   Finally, Lewis determined, on a motion for summary judgment, that if there are two
Northern District of California
 United States District Court




                                  13   equally plausible contentions, then the FLSA exemption must be construed against the

                                  14   employer. While that proposition may not survive Encino II, on a Rule 12(b)(6) motion,

                                  15   plaintiff only need allege sufficient facts to plausibly state a claim for relief.

                                  16            In any case, Lewis persuasively demonstrates plaintiff’s claim is not foreclosed by

                                  17   the plain language of the statute and the reliance on DOL’s interpretation further supports

                                  18   the conclusion that section 207(e)(2) is open to multiple interpretations and, therefore, it

                                  19   is ambiguous. See Wilson Arlington Co. v. Prudential Ins. Co., 912 F.2d 366, 371 (9th

                                  20   Cir. 1990) (“The test for ambiguity is not complexity, but lack of clarity.”).

                                  21                  b.     Section 207(e)(2)—Third Clause

                                  22            The third clause of section 207(e)(2) permits an employer to exclude “other similar

                                  23

                                  24   1
                                         Neither party has provided the MOU and the factual issues relating to the MOU confirm
                                  25   that this case is not suitable for resolution at the Rule 12(b)(6) stage. Even if it had been
                                       provided at this stage, Amador v. City of Ceres, 2017 WL 3009186, at *3 (E.D. Cal. July
                                  26   14, 2017), counsels against dismissing a case based solely on a memorandum of
                                       understanding. There, the district court denied a motion to dismiss based on how the city
                                  27   enforced its compensation scheme in practice, which differed from the terms of the
                                       memorandum of understanding. Since plaintiff only needs to allege facts sufficient to
                                  28   plausibly state a claim for which relief may be granted, it is premature at this stage to
                                       foreclose his claim.
                                                                                       8
                                          Case 4:20-cv-04597-PJH Document 34 Filed 12/23/20 Page 9 of 22




                                  1    payments to an employee which are not made as compensation for his hours of

                                  2    employment.” 29 U.S.C. § 207(e)(2).

                                  3           Defendant’s motion does not explicitly invoke the third clause of section 207(e)(2)

                                  4    as a basis to exclude the holiday-in-lieu pay from the regular rate. Nonetheless, in his

                                  5    opposition, plaintiff takes the position that defendant’s argument that holiday-in-lieu pay

                                  6    may be excluded because it is not compensation for hours worked and does not depend

                                  7    on an employee’s hours of employment implicates the third clause. Opp. at 21–22.

                                  8    Plaintiff argues that the Ninth Circuit’s opinion in Flores v. City of San Gabriel, 824 F.3d

                                  9    890 (9th Cir. 2016), rejected a similar argument made by an employer that cash

                                  10   payments in lieu of medical benefits should be excluded under the third clause. Id. at 22.

                                  11   In reply, defendant squarely addresses the third clause and argues it applies here

                                  12   because the holiday benefit is an example of payments not made as compensation for
Northern District of California
 United States District Court




                                  13   hours of employment, i.e., payments for time not worked and reimbursements for

                                  14   business expenses. Reply at 7.

                                  15          Flores demonstrates why the third clause is not applicable here. There, the court

                                  16   relied on DOL’s interpretive bulletin, 29 C.F.R. § 778.224(a), for the proposition that to be

                                  17   excludable as “other similar payments,” the payments should be similar to the payments

                                  18   specifically described in section 207(e)(2). 824 F.3d at 898; see also id. at 899 (citing

                                  19   Local 246 Utility Workers Union of Am. v. S. Cal. Edison Co., 83 F.3d 292, 295 (9th Cir.

                                  20   1996) (“The key point is that the pay or salary is compensation for work.”)). Payment due

                                  21   to holiday is specifically described in the first clause of section 207(e)(2). It would not

                                  22   make sense to apply the generalized third clause when the holiday-in-lieu payment fits

                                  23   squarely in the particularized first clause. This is especially true when the third clause

                                  24   defines other payments with reference to the first clause. Put differently, if the holiday-in-

                                  25   lieu payment is within the first clause’s exception, then it is necessarily within the third

                                  26   clause. Conversely, if it is outside the scope of the first clause, then the holiday-in-lieu

                                  27   pay is compensation for work and outside the scope of the third clause.

                                  28          As currently alleged, the third clause of section 207(e)(2) does not apply to
                                                                                      9
                                         Case 4:20-cv-04597-PJH Document 34 Filed 12/23/20 Page 10 of 22




                                  1    defendant’s holiday-in-lieu pay.

                                  2           2.     Whether Chevron or Skidmore Deference Applies to DOL’s

                                  3                  Interpretation

                                  4           Defendant argues that if the court finds section 207(e)(2) to be ambiguous, then

                                  5    the court should defer to the DOL’s interpretation of that section, as set forth in title 29

                                  6    C.F.R. § 778.219. Mtn. at 7. In the alternative, defendant asserts that if the court does

                                  7    not apply Chevron deference to section 778.219, then it should apply Skidmore

                                  8    deference and give the agency’s interpretation great respect. Id. at 8.

                                  9           Whether a court owes deference to an agency’s interpretation of a statute varies

                                  10   with the circumstances surrounding the agency’s interpretation. “[C]ourts have looked to

                                  11   the degree of the agency’s care, its consistency, formality, and relative expertness, and

                                  12   to the persuasiveness of the agency’s position.” United States v. Mead Corp., 533 U.S.
Northern District of California
 United States District Court




                                  13   218, 228 (2001) (footnotes omitted) (citing Skidmore v. Swift & Co., 323 U.S. 134, 139–

                                  14   40 (1944)). Additionally, the statute must delegate rulemaking authority to the agency in

                                  15   order to resolve ambiguities in the statute. See Encino I, 136 S. Ct. at 2125 (“A premise

                                  16   of Chevron is that when Congress grants an agency the authority to administer a statute

                                  17   by issuing regulations with the force of law, it presumes the agency will use that authority

                                  18   to resolve ambiguities in the statutory scheme.” (citations omitted)); Marmolejo–Campos

                                  19   v. Holder, 558 F.3d 903, 908–09 (9th Cir. 2009) (en banc) (“[B]efore we apply Chevron,

                                  20   we must conclude that Congress delegated authority to the agency to interpret the statute

                                  21   in question and that the agency decision under review was made with a lawmaking

                                  22   pretense.” (internal quotation marks omitted)).

                                  23          The City argues that Chevron deference should apply because the current version

                                  24   of section 778.219 underwent notice-and-comment rulemaking in 2019. Mtn. at 6–8.

                                  25   Plaintiff contends that Chevron deference should not apply to the “firefighter example” in

                                  26   section 778.219(a)(4). Opp. at 12. Plaintiff reasons that the example purports to

                                  27   illustrate application of the remainder of the regulation to a specific scenario and also

                                  28   clarifies the word “forgo,” a term used in the regulation but not the statute. Id.
                                                                                     10
                                         Case 4:20-cv-04597-PJH Document 34 Filed 12/23/20 Page 11 of 22




                                  1           As a general matter, the Supreme Court has stated that “a very good indicator of

                                  2    delegation meriting Chevron treatment is express congressional authorizations to engage

                                  3    in the process of rulemaking or adjudication that produces regulations or rulings for which

                                  4    deference is claimed.” Mead, 533 U.S. at 229. In this case, DOL issued a notice of

                                  5    proposed rulemaking on March 29, 2019, 84 Fed. Reg. 11,888, received approximately

                                  6    eighty comments, and issued a final rule on December 16, 2019 (the “2019 Rule”), 84

                                  7    Fed. Reg. at 68,736, that became effective on January 15, 2020.

                                  8           While this is a close question, a few reasons suggest that title 29 C.F.R. § 778.219

                                  9    is an interpretive bulletin and not a formal or informal rule. In Long Island Care at Home,

                                  10   Ltd. v. Coke, 551 U.S. 158, 172 (2007), the Supreme Court rejected an argument that a

                                  11   DOL regulation interpreting title 29 U.S.C. § 213 was not owed Chevron deference,

                                  12   reasoning in part that “the Department intended the third-party regulation as a binding
Northern District of California
 United States District Court




                                  13   application of its rulemaking authority.” The Court summarized the relevant

                                  14   considerations as follows:

                                  15                 Where an agency rule sets forth important individual rights and
                                                     duties, where the agency focuses fully and directly upon the
                                  16                 issue, where the agency uses full notice-and-comment
                                                     procedures to promulgate a rule, where the resulting rule falls
                                  17                 within the statutory grant of authority, and where the rule itself
                                                     is reasonable, then a court ordinarily assumes that Congress
                                  18                 intended it to defer to the agency’s determination.
                                  19   Id. at 173–74 (citing Mead, 533 U.S. at 229–33).

                                  20          Unlike the regulation at issue in Coke, DOL’s 2019 Rule was not intended as a

                                  21   binding application of rulemaking authority and does not set forth individual rights and

                                  22   duties. The primary indicator is the introductory statement to part 778, which provides:

                                  23   “[t]his part contains the Department of Labor’s general interpretations with respect to the

                                  24   meaning and application of the maximum hours and overtime pay requirements

                                  25   contained in section 7 of the [FLSA].” 29 C.F.R. § 778.1(a) (emphasis added). It goes on

                                  26   to state, “[t]he Administrator of the Wage and Hour Division will use these interpretations

                                  27   to guide the performance of his or her duties under the Act, and intends the

                                  28   interpretations to be used by employers, employees, and courts to understand
                                                                                    11
                                           Case 4:20-cv-04597-PJH Document 34 Filed 12/23/20 Page 12 of 22




                                  1    employers’ obligations and employees’ rights under the Act.” Id. (emphasis added).

                                  2    Significantly, in the 2019 Rule, DOL amended other language in section 778.1 but chose

                                  3    not to amend the statement in subsection (a) that DOL views its interpretations in part

                                  4    778 as non-binding on third parties.2

                                  5           Also persuasive, in Flores, the Ninth Circuit recognized that two neighboring

                                  6    sections—§ 778.224 and § 778.215—are “interpretive bulletin[s] containing an ‘official

                                  7    interpretation[ ] . . . issued by the Administrator on the advice of the Solicitor of Labor, as

                                  8    authorized by the Secretary.” 824 F.3d at 899 n.1 (second and third alterations in

                                  9    original) (quoting 29 C.F.R. § 778.1); id. at 902 n.2. Other courts of appeals have

                                  10   likewise concluded that the interpretive bulletins in part 778 are owed only Skidmore

                                  11   deference. See Chavez v. City of Albuquerque, 630 F.3d 1300, 1308 (10th Cir. 2011)

                                  12   (applying Skidmore deference to § 778.219(a)); Rodriguez v. Farm Stores Grocery, Inc.,
Northern District of California
 United States District Court




                                  13   518 F.3d 1259, 1268 n.5 (11th Cir. 2008) (applying Skidmore deference to § 778.113).

                                  14          Accordingly, the court declines to apply Chevron deference to DOL’s interpretive

                                  15   bulletin and instead applies Skidmore deference.

                                  16          Briefly, the court addresses plaintiff’s argument concerning Auer/Seminole Rock

                                  17

                                  18   2
                                         A further requirement to apply Chevron deference is that DOL “received congressional
                                  19   authority to determine the particular matter at issue in the particular manner adopted.”
                                       City of Arlington, Tex. v. F.C.C., 569 U.S. 290, 306 (2013). Congress has previously
                                  20   delegated to the Secretary of Labor the authority to promulgate formal or informal rules
                                       interpreting specific sections of the FLSA. For example, Congress amended the FLSA in
                                  21   1974 and as part of that amendment “Congress expressly delegated to the Secretary the
                                       broad authority ‘to prescribe necessary rules, regulations, and orders’ to implement”
                                  22   those amendments. Or. Rest. & Lodging Ass’n v. Perez, 816 F.3d 1080, 1084 (9th Cir.
                                       2016) (quoting Pub. L. No. 93-259, § 29(b), 88 Stat. 55, 76 (1974)). A second example,
                                  23   the Supreme Court has applied Chevron deference to exemptions for executive,
                                       administrative, and professional employees under 29 U.S.C. § 213(a)(1). See Auer v.
                                  24   Robbins, 519 U.S. 452, 456 (1997); see also Coke, 551 U.S. at 165 (citing the 1974
                                       amendments as “provid[ing] the Department with the power to fill these gaps through
                                  25   rules and regulations”).
                                               These examples demonstrate instances where Congress authorized rulemaking
                                  26   authority. It is not clear, however, that Congress has delegated similar authority to
                                       interpret section 7 of the FLSA. See Reich v. Interstate Brands Corp., 57 F.3d 574, 576
                                  27   (7th Cir. 1995) (“Congress has not delegated to the Secretary of Labor the power to
                                       interpret § 7 of the FLSA.”). Because the parties have not briefed this issue, the court
                                  28   does not rely on it in arriving at its finding. Rather the court highlights the issue, should
                                       defendant pursue this line of argument at a later stage in the litigation.
                                                                                       12
                                         Case 4:20-cv-04597-PJH Document 34 Filed 12/23/20 Page 13 of 22




                                  1    deference. In his opposition, plaintiff suggests that the firefighter example in

                                  2    subsection (a)(4) of section 778.219 should be analyzed under the rubric of

                                  3    Auer/Seminole Rock deference, see Auer, 519 U.S. 452; Bowles v. Seminole Rock &

                                  4    Sand Co., 325 U.S. 410 (1945), but he then argues that Auer deference does not apply

                                  5    because, for example, it contradicts the unambiguous language in the first paragraph of

                                  6    subsection (a). Opp. at 11. As the Supreme Court recently explained in Kisor v. Wilkie,

                                  7    139 S. Ct. 2400, 2410–11 (2019), Auer/Seminole Rock deference arises when

                                  8    regulations are “genuinely ambiguous” and because of the ambiguity, the agency

                                  9    construes its own regulation. As an initial matter, the court is unpersuaded that section

                                  10   778.219(a)(4) is an interpretation of section 778.219. Section 778.219(a) describes

                                  11   generally when certain payments are excludable under the FLSA and concludes by

                                  12   stating:
Northern District of California
 United States District Court




                                  13                 Such payments may be excluded whether paid out during the
                                                     pay period in which the holiday or prescheduled leave is
                                  14                 forgone or as a lump sum at a later point in time. Since it is not
                                                     compensation for work, pay for unused leave may not be
                                  15                 credited toward overtime compensation due under the Act.
                                                     Four examples in which the maximum hours standard is 40
                                  16                 hours may serve to illustrate this principle:
                                  17   29 C.F.R. § 778.219(a) (emphasis added). As indicated by the phrase “this principle,” the

                                  18   four examples refer back to a principle “under the Act,” which indicates that the examples

                                  19   are interpretations of the FLSA rather than interpretations of an ambiguous portion of the

                                  20   regulation.

                                  21          But even if subsection (a)(4) is an agency’s construction of its own regulation and

                                  22   the court found plaintiff’s argument persuasive such that Auer/Seminole Rock deference

                                  23   does not apply, that conclusion would bring the analysis to the same point that defendant

                                  24   advances in the alternative, that Skidmore deference applies. Kisor teaches that “when

                                  25   the reasons for [Auer/Seminole Rock] presumption do not apply, or countervailing

                                  26   reasons outweigh them, courts should not give deference to an agency’s reading, except

                                  27   to the extent it has the ‘power to persuade.’” 139 S. Ct. at 2414 (emphasis added)

                                  28   (quoting Skidmore, 323 U.S. at 140). Put differently, if plaintiff prevails on his
                                                                                     13
                                         Case 4:20-cv-04597-PJH Document 34 Filed 12/23/20 Page 14 of 22




                                  1    Auer/Seminole Rock argument, then the court still must determine whether

                                  2    subsection (a)(4) has the power to persuade under Skidmore.

                                  3           For that reason, the court turns to the application of DOL’s interpretive bulletin to

                                  4    the City’s holiday-in-lieu payment and whether DOL’s interpretation is persuasive under

                                  5    Skidmore.

                                  6           3.     Application of DOL’s Interpretation to the City’s Holiday-in-Lieu Pay

                                  7           Skidmore dictates that

                                  8                  the rulings, interpretations and opinions of [an agency], while
                                                     not controlling on the courts by reason of their authority, do
                                  9                  constitute a body of experience and informed judgment to
                                                     which courts and litigants may properly resort for guidance.
                                  10                 The weight of such a judgment in a particular case will depend
                                                     upon the thoroughness evident in its consideration, the validity
                                  11                 of its reasoning, its consistency with earlier and later
                                                     pronouncements, and all those factors which give it power to
                                  12
Northern District of California




                                                     persuade, if lacking power to control.
 United States District Court




                                  13   323 U.S. at 140.

                                  14          Defendant argues that the “firefighter example” in subsection (a)(4) is nearly

                                  15   identical to the facts of the case. Mtn. at 5–6. Because of the similarity, the regulatory

                                  16   language permits excluding plaintiff’s holiday pay from the regular rate. Id.

                                  17          Plaintiff asserts that the court should not consider the firefighter example because

                                  18   the first paragraph of section 778.219(a) is unambiguous, Opp. at 12–13, and that the

                                  19   firefighter example contradicts the remainder of the regulation, id. at 14–15. According to

                                  20   plaintiff, section 778.219 requires an entitlement to paid leave, forgoing that leave, and a

                                  21   payment of equivalent earning. Id. at 15. The firefighter example purportedly eliminates

                                  22   all three requirements. Id.

                                  23          In reply, defendant contends that section 778.219 is not contradictory because that

                                  24   section applies regardless of whether an employee works or not. Reply at 10–11.

                                  25          Title 29 C.F.R. section 778.219(a) states:

                                  26                 When an employee who is entitled to such paid leave forgoes
                                                     the use of leave and instead receives a payment that is the
                                  27                 approximate equivalent to the employee’ normal earnings for a
                                                     similar period of working time, and is in addition to the
                                  28                 employee’s normal compensation for hours worked, the sum
                                                                                    14
                                         Case 4:20-cv-04597-PJH Document 34 Filed 12/23/20 Page 15 of 22



                                                      allocable to the forgone leave may be excluded from the regular
                                  1                   rate.
                                  2    29 C.F.R. § 778.219(a). Two observations are relevant from the language of the bulletin.

                                  3    First, subsection (a) requires that, to be excludable, the employee must be entitled to

                                  4    paid leave. Second, the employee must forgo that entitlement. The word forgo means

                                  5    “to give up the enjoyment or advantage of; do without.” Merriam-Webster Dictionary,

                                  6    https://www.merriam-webster.com/dictionary/forgo (last visited Dec. 9, 2020). The

                                  7    bulletin is silent on whether the reason the employee forgoes the entitlement is due to the

                                  8    employee’s voluntary choice to forgo such leave or because the employer mandates the

                                  9    employee work on a holiday.

                                  10          Applying those observations here, it is not clear from the FAC whether plaintiff is

                                  11   entitled to all City holidays, but it is plausible to infer that he is not entitled to holiday

                                  12   leave because the nature of the fire suppression schedule is such that if the shift falls on
Northern District of California
 United States District Court




                                  13   a holiday, then plaintiff must work the holiday. See FAC ¶¶ 18–19. Without facts

                                  14   confirming whether the City’s firefighters have an entitlement to holiday leave, it is difficult

                                  15   to say that plaintiff is able to forgo that entitlement. Rather, the City mandates plaintiff to

                                  16   work on a particular holiday if the fire suppression schedule so requires. In any event,

                                  17   the fact that the MOU (which might confirm the nature of the holiday-in-lieu pay and leave

                                  18   entitlement) was not attached to the FAC demonstrates that section 778.219(a) may not

                                  19   apply to this case.

                                  20          McKinnon v. City of Merced, 2018 WL 6601900, is instructive. There, the plaintiff

                                  21   police officers received “pay equal to and in lieu of time off” when a holiday fell on an

                                  22   officer’s normally assigned day off or when the officer was scheduled to work on a

                                  23   holiday. Id. at *2. In determining whether the holiday pay fell within section 778.219, the

                                  24   court framed the inquiry as “whether an employee scheduled to work on a certain holiday

                                  25   and with no option not to work on that day can be said to have forgone that holiday.” Id.

                                  26   at *5. The court answered this inquiry in the negative, reasoning that “[w]hether a

                                  27   particular employee will have idle time on a particular holiday is determined by the

                                  28   schedule, not a decision to forgo or not forgo the holiday.” Id. McKinnon supports the
                                                                                       15
                                           Case 4:20-cv-04597-PJH Document 34 Filed 12/23/20 Page 16 of 22




                                  1    finding that section 778.219 does not permit the City to exclude the holiday-in-lieu pay.

                                  2    However, McKinnon was issued prior to the 2019 Rule, to which the court now turns.

                                  3            It is evident that the firefighter example,3 added in the 2019 Rule, fits the broad

                                  4    contours of this case since it describes employees who work 48-hour shifts followed by

                                  5    96 hours off duty and the employer provides holiday pay equivalent to the number of

                                  6    recognized holidays. See § 778.219(a)(4). Further, DOL intended for the 2019 Rule to

                                  7    overcome the findings of cases such as Hart v. City of Alameda, 2009 WL 1705612, at *3

                                  8    (N.D. Cal. June 17, 2009), Lewis, 2018 WL 1605754, at *3, and McKinnon, 2018 WL

                                  9    6601900, at *5–8. See 84 Fed. Reg. at 68,742 & n.75 (noting that “several courts have

                                  10   nevertheless held that similar forms of ‘holiday-in-lieu’ payments must be included in the

                                  11   regular rate” and then reasoning that “[c]urrent [DOL] regulations support excluding

                                  12   holiday-in-lieu pay from the regular rate”).
Northern District of California
 United States District Court




                                  13           DOL’s firefighter example is unpersuasive for two reasons. First, the example

                                  14   assumes that “[a]n employee is scheduled to work a set schedule of two 24-hour shifts on

                                  15   duty, followed by four 24-hour shifts off duty. This cycle repeats every six days.”

                                  16   § 778.219(a)(4). The example goes on to require that “[d]ue to the cycle of the schedule,

                                  17   employees may be on duty during some recognized holidays and off duty during

                                  18
                                       3
                                  19       The example states:

                                  20                  An employee is scheduled to work a set schedule of two 24–
                                                      hour shifts on duty, followed by four 24–hour shifts off duty.
                                  21                  This cycle repeats every six days. The employer recognizes
                                                      ten holidays per year and provides employees with holiday pay
                                  22                  for these days at amounts approximately equivalent to their
                                                      normal earnings for a similar period of working time. Due to the
                                  23                  cycle of the schedule, employees may be on duty during some
                                                      recognized holidays and off duty during others, and due to the
                                  24                  nature of their work, employees may be required to forgo a
                                                      holiday if an emergency arises. In recognition of this fact, the
                                  25                  employer provides the employees holiday pay regardless of
                                                      whether the employee works on the holiday. If the employee
                                  26                  works on the holiday, the employee will receive his or her
                                                      regular salary in addition to the holiday pay. In these
                                  27                  circumstances, the sum allocable to the holiday pay may be
                                                      excluded from the regular rate.
                                  28
                                       29 C.F.R. § 778.219(a)(4).
                                                                                      16
                                         Case 4:20-cv-04597-PJH Document 34 Filed 12/23/20 Page 17 of 22




                                  1    others . . . .” Id. By providing for a set schedule and a cycle that repeats every six days

                                  2    and further tying that cycle to working (or not) on a holiday, the firefighter example

                                  3    contradicts section 207(e)(2)’s requirement that an excludable payment is “made for

                                  4    occasional periods when no work is performed.” 29 U.S.C. § 207(e)(2); see also 29

                                  5    C.F.R. § 778.218(b) (“The provision of section 7(e)(2) of the Act deals with the type of

                                  6    absences which are infrequent or sporadic or unpredictable.”).

                                  7           Second, the firefighter example omits any reference to an entitlement to holiday

                                  8    leave. The preceding three examples all specify that the employee is entitled to either

                                  9    paid vacation or paid holidays. See § 778.219(a)(1)–(3). The employees in those

                                  10   examples then forgo the entitled leave. E.g., § 778.219(a)(1) (“An employee . . . is

                                  11   entitled, under his employment contract, to a week’s paid vacation . . . . He forgoes his

                                  12   vacation and works 50 hours in the week in question.”). The firefighter example departs
Northern District of California
 United States District Court




                                  13   from that construct; it states “[t]he employer recognizes ten holidays per year and

                                  14   provides employees with holiday pay for these days at amounts approximately equivalent

                                  15   to their normal earnings for a similar period of working time.” § 778.219(a)(4). By

                                  16   omitting any reference to an entitlement and forgoing that entitlement, the example is

                                  17   incongruent with the remainder of subsection (a).

                                  18          Finally, even if the court were to determine that the example is persuasive, it is not

                                  19   clear that it applies to the facts of this case. As previously noted, the MOU is not before

                                  20   the court and the court has not determined whether, for example, plaintiff has an

                                  21   entitlement to holiday leave. Additionally, the firefighter example assumes that

                                  22   “employees may be required to forgo a holiday if an emergency arises” and the holiday

                                  23   pay is “[i]n recognition of [that] fact.” 29 C.F.R. § 778.219(a)(4). Unlike the example,

                                  24   plaintiff alleges that the City sets the fire suppression schedule in advance and any

                                  25   holidays that plaintiff forgoes is not required by “an emergency” but by that schedule.

                                  26          Next, both parties cite opinion letters that would support their respective positions.

                                  27   “While opinion letters are normally entitled to a high degree of deference, they are not

                                  28   binding on the court if they are plainly erroneous or are inconsistent with the regulations
                                                                                    17
                                         Case 4:20-cv-04597-PJH Document 34 Filed 12/23/20 Page 18 of 22




                                  1    they interpret.” Imada v. City of Hercules, 138 F.3d 1294, 1297 (9th Cir. 1998) (citing

                                  2    Wash. State Health Facilities Ass’n v. Wash. Dep’t of Social & Health Servs., 879 F.2d

                                  3    677, 681 (9th Cir. 1989)).

                                  4           In 1999, DOL issued an opinion letter that stated that an employer could not

                                  5    exclude payments made to firefighters who work 24-hour shifts and receive in lieu of

                                  6    holiday pay equal to 5% of their base pay. See U.S. Dep’t of Labor, Wage & Hour

                                  7    Division, Opinion Letter Fair Labor Standards Act (FLSA), 1999 WL 1788163, at *2 (Sept.

                                  8    30, 1999). The letter generally answered the holiday question in the affirmative without

                                  9    discussing at length any reasoning.

                                  10          In 2006, DOL published an opinion letter with similar facts—firefighters worked 24-

                                  11   hour shifts and received holiday pay for nine holidays and two floating days in lieu of

                                  12   being able to take off those days—but arrived at the opposite conclusion of the 1999
Northern District of California
 United States District Court




                                  13   opinion letter. U.S. Dep’t of Labor, Wage & Hour Division, Opinion Letter Fair Labor

                                  14   Standards Act (FLSA), 2006 WL 4512960, at *1 (July 24, 2006). The 2006 opinion letter

                                  15   provides more detail than the 1999 letter, but generally parrots the standard described in

                                  16   section 778.219. See id. at *2.

                                  17          The McKinnon court determined that neither the 1999 nor 2006 opinion letters was

                                  18   persuasive and should not be afforded Skidmore deference. See 2018 WL 6601900, at

                                  19   *5–6. The 1999 letter had virtually no reasoning and the 2006 letter did “not address in

                                  20   any detail what the meaning of ‘forgo’ should be.” Id. at *6.

                                  21          The court finds the McKinnon court’s reasoning persuasive. While the 2006 letter

                                  22   discussed in detail the facts surrounding the employer-employee pay arrangement, it

                                  23   restated the standard provided by section 778.219 and then parroted that standard when

                                  24   applying it to the facts outlined in the letter. Similar to the discussion of the firefighter

                                  25   example above, the opinion letter did not grapple with the regularly scheduled nature of

                                  26   the firefighters’ schedules or the fact that section 778.219(a) requires an employee to

                                  27   forgo an entitlement and receive compensation for that relinquished entitlement. Nor

                                  28   does the 2006 opinion letter cure the inconsistencies identified above between the
                                                                                      18
                                         Case 4:20-cv-04597-PJH Document 34 Filed 12/23/20 Page 19 of 22




                                  1    firefighter example and the statute.

                                  2           Finally, in its reply, defendant cites DOL’s Wage and Hour Division Field

                                  3    Operations Handbook in support of its argument that section 778.219 is reasonable and

                                  4    persuasive. Reply at 11–12. This handbook is not persuasive for two reasons. First,

                                  5    though plaintiff improperly raises the issue in opposition to defendant’s request for judicial

                                  6    notice rather than an objection to reply evidence (as discussed below), plaintiff is

                                  7    nonetheless correct that defendant raised the issue of the handbook for the first time in a

                                  8    reply brief. As a general rule, courts do not consider arguments raised for the first time

                                  9    on reply. See, e.g., Bazuaye v. I.N.S., 79 F.3d 118, 120 (9th Cir. 1996) (“Issues raised

                                  10   for the first time in the reply brief are waived.”); Dytch v. Yoon, 2011 WL 839421, at *3

                                  11   (N.D. Cal. Mar. 7, 2011) (“Defendant’s argument . . . was raised for the first time in her

                                  12   reply brief. As a result, it is improper for the Court to consider it.”).
Northern District of California
 United States District Court




                                  13          Second, even if the court were to consider the handbook, it does not change the

                                  14   court’s analysis with respect to either the statute or the interpretive bulletin. The

                                  15   handbook states that “certain fringe benefits, such as . . . holiday pay” may be excluded

                                  16   “provided (1) they represent bona fide fringe benefits, (2) they are the cash equivalent of

                                  17   such benefits, and (3) there is a clear understanding between the employer and

                                  18   employees that the payments are in lieu of such fringe benefits.” Dep’t of Labor, Wage &

                                  19   Hour Division, Field Operations Handbook, ch. 32, § d03h,

                                  20   https://www.dol.gov/agencies/whd/field-operations-handbook/Chapter-32#B32d03h (Nov.

                                  21   17, 2016). The handbook further provides that such payments “may be found in certain

                                  22   industries such as the construction industry where the employee usually is employed by

                                  23   more than one employer during the year” and the payments are made “in cash on each

                                  24   payday.” Id. Those descriptions are factually distinct from the holiday-in-lieu pay

                                  25   described in the FAC and the handbook is not persuasive as applied here.

                                  26          In sum, interpretive bulletins are “entitled to respect” under Skidmore, 323 U.S. at

                                  27   140, but only to the extent they have the “power to persuade.” This case presents a

                                  28   close question, but the firefighter example is not persuasive as applied to the facts of this
                                                                                       19
                                         Case 4:20-cv-04597-PJH Document 34 Filed 12/23/20 Page 20 of 22




                                  1    case. At the pleading stage, plaintiff only needs to allege facts to plausibly state a claim

                                  2    for relief. As put best by the district court in Lewis, 2018 WL 1605754, at *3, “[o]n this

                                  3    record, it is at least as plausible that [firefighters] are compensated biannually for the

                                  4    inconvenience of working a schedule in which they are not entitled to holidays off as it is

                                  5    that they are for ‘occasional periods when’ they are ‘not at work due to . . . holiday.” The

                                  6    court will therefore deny defendant’s motion.

                                  7           4.     Requests for Judicial Notice

                                  8           Both parties have filed requests for judicial notice of a variety of documents. Dkts.

                                  9    23, 25. Plaintiff requests the court take notice of various orders, briefs, and transcripts of

                                  10   proceedings from other district court cases, as well as a letter to DOL from the

                                  11   International Municipal Lawyers Association concerning DOL’s rulemaking, and the 1999

                                  12   DOL opinion letter. Dkt. 23 at 2–3. Defendant requests the court take notice of the U.S.
Northern District of California
 United States District Court




                                  13   Bureau of Labor Statistics’ operational handbook, DOL’s Field Operations Handbook, the

                                  14   2006 DOL opinion letter, and briefs, transcript of proceedings, and a complaint from a

                                  15   district court case. Dkt. 25 at 2. Plaintiff has filed an opposition to defendant’s request

                                  16   for judicial notice, Dkt. 28, and defendant filed a request to file supplemental briefing to

                                  17   respond to plaintiff’s opposition, Dkt. 30.

                                  18          Plaintiff states that the basis for his opposition is Civil Local Rule 7-3(d)(1) and

                                  19   Federal Rule of Evidence 201(e). Dkt. 28 at 1. Civil Local Rule 7-3(d) provides that

                                  20   “[o]nce a reply is filed, no additional memoranda, papers or letters may be filed without

                                  21   prior Court approval” except an objection to reply evidence or a statement of recent

                                  22   decision. Federal Rule of Evidence 201(e) states: “On timely request, a party is entitled

                                  23   to be heard on the propriety of taking judicial notice and the nature of the fact to be

                                  24   noticed.”

                                  25          Plaintiff’s opposition suffers from several defects. First, to the extent he opposes

                                  26   the request for judicial notice, as opposed to newly submitted evidence in the reply brief,

                                  27   then both Civil Local Rule 7-1(d) and Rule 201(e) require leave of court to file such an

                                  28   opposition. No leave was sought. Second, to the extent he objects to new evidence in
                                                                                     20
                                         Case 4:20-cv-04597-PJH Document 34 Filed 12/23/20 Page 21 of 22




                                  1    the reply, then no leave of court was required, but the objection “may not include further

                                  2    argument on the motion.” Civ. L.R. 7-1(d). The opposition (or objection) includes further

                                  3    argument, asserting that the DOL handbook is not subject to deference. Dkt. 28 at 4.

                                  4           Third, plaintiff objects to the fact that defendant’s reply brief contains newly raised

                                  5    arguments. Yet, the evidence in support of these new arguments is not in the reply; it

                                  6    was introduced by the request for judicial notice. The only merit to plaintiff’s argument is

                                  7    that the reply brief raises new legal arguments relating to the DOL handbook that were

                                  8    not raised in its motion. But, legal arguments do not fall within the scope of reply

                                  9    evidence and the court has already clarified that it will not consider defendant’s newly

                                  10   raised argument.

                                  11          Plaintiff has failed to provide a compelling reason under Federal Rule of Evidence

                                  12   201 why the facts sought to be noticed by defendant cannot “be accurately and readily
Northern District of California
 United States District Court




                                  13   determined from sources whose accuracy cannot be reasonably be questioned.” Fed. R.

                                  14   Evid. 201(b)(2). Under that standard, courts routinely notice the type of publicly available

                                  15   government documents that defendant seeks to notice. In fact, plaintiff recites that very

                                  16   standard in its own request for judicial notice. See Dkt. 23 at 3 (citing DiRuzza v. Cnty. of

                                  17   Tehama, 206 F.3d 1304, 1310 n.3 (9th Cir. 2000)); see also McKinnon, 2018 WL

                                  18   6601900, at *2 (noticing DOL opinion letters and DOL field operations handbook).

                                  19   Indeed, defendant provides hyperlinks in its request for judicial notice to confirm that the

                                  20   portions of the handbook on which it relies come from a publicly available government

                                  21   source whose accuracy cannot be questioned. Whether or not the handbook is

                                  22   persuasive or owed any deference is a matter entirely separate from whether it is

                                  23   judicially noticeable. For that reason, defendant’s request to notice public filings before

                                  24   other courts are also properly noticeable. See Shaw v. Hahn, 56 F.3d 1128, 1129 n.1

                                  25   (9th Cir. 1995) (citation omitted).

                                  26          Accordingly, the court OVERRULES plaintiff’s objection, DENIES AS MOOT

                                  27   defendant’s request for supplemental briefing, and GRANTS both parties’ requests for

                                  28   judicial notice.
                                                                                     21
                                        Case 4:20-cv-04597-PJH Document 34 Filed 12/23/20 Page 22 of 22




                                  1                                       CONCLUSION

                                  2          For the reasons stated, the court DENIES defendant’s motion to dismiss.

                                  3          IT IS SO ORDERED.

                                  4    Dated: December 23, 2020

                                  5                                             /s/ Phyllis J. Hamilton
                                                                                PHYLLIS J. HAMILTON
                                  6                                             United States District Judge
                                  7

                                  8
                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                22
